Citation Nr: 0008808	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
recurrent dislocation with minimal degenerative changes, 
right thumb.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran had active military service from October 1979 to 
October 1983.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1998, by the Columbia, South Carolina Regional Office (RO), 
which denied the veteran's claim for a compensable evaluation 
for recurrent dislocation with minimal degenerative changes 
in the right thumb.  The notice of disagreement with this 
determination was received in September 1998.  The statement 
of the case was issued in September 1998.  The substantive 
appeal was received in December 1998.  The appeal was 
received at the Board in January 1999.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in March 2000.  


REMAND

Upon reviewing the evidentiary record, the Board observes 
that, in his substantive appeal (VA Form 9), received in 
December 1998, the veteran requested "a personal hearing 
before the local Hearing Officer at RO."  Similarly, on a 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), dated in January 1999, the veteran's 
representative wrote that the organization "reserves the 
right to present argument on the veteran's behalf following 
the local hearing and prior to the file being submitted to 
the Board of Veterans Appeals."  Review of the claims file, 
however, fails to disclose that any such hearing was 
scheduled or conducted.  There is also no indication that the 
veteran has withdrawn his request for a hearing.  

In order to safeguard the veteran's procedural rights as set 
out in 38 C.F.R. § 3.103, this case will be REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a hearing at the RO, before a hearing 
officer, as soon as practicable.  A 
transcript of the hearing should be made 
and associated with the record on appeal.  

2.  Thereafter, the RO should conduct any 
additional development as may be 
logically indicated and, after reviewing 
all the evidence, enter its determination 
as to whether an increased rating is 
warranted for recurrent dislocation with 
minimal degenerative changes in the right 
thumb.  If that determination is 
favorable to the veteran, the RO should 
inquire as to whether that satisfactorily 
resolves his appeal.  If he answers in 
the negative, or not at all, or in the 
event an increased rating is not 
assigned, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case.  

After the above actions have been accomplished, the case 
should be returned to the Board after compliance with all 
appropriate appellate procedure.  No action is required of 
the veteran until he is further notified.  In requesting the 
above action, the Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


